Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





ABI INVESTMENTS, INC., A TEXAS
CORPORATION and 
SHANNON MILLSAP,
INDIVIDUALLY,

                                    Appellants,

v.

QUAIL CONSTRUCTION, A TEXAS
CORPORATION,

                                    Appellee.


§
 
§
 
§
 
§
 
§

§



No. 08-06-00095-CV

Appeal from
 109th District Court

of Andrews County, Texas

(TC # 16,861)



 

 

 




MEMORANDUM OPINION

            This appeal is before the court on its own motion for determination of whether it should be
dismissed for want of prosecution.  Because Appellants have not filed a brief or motion for extension
of time, and have not responded to our inquiry letter, we dismiss the appeal for want of prosecution.
            This court possesses the authority to dismiss an appeal for want of prosecution when the
appellant has failed to file his brief in the time prescribed, and gives no reasonable explanation for
such failure.  Tex.R.App.P. 38.8(a)(1); Elizondo v. City of San Antonio, 975 S.W.2d 61, 63
(Tex.App.--San Antonio 1998, no writ).  We have given notice of our intent to dismiss the appeal
for want of prosecution and have requested a response if there exists a reasonable basis for failure to
file the brief.  Appellants have not filed the brief, a motion for extension of time, or a response.  We
see no purpose that would be served by declining to dismiss this appeal at this stage of the
proceedings.  We therefore dismiss the appeal for want of prosecution.  See Tex.R.App.P. 38.8(a)(1)
(authorizing appellate court to dismiss appeal for want of prosecution where appellant fails to timely
file brief); Tex.R.App.P. 42.3(c)(authorizing appellate court to dismiss appeal where the appellant
fails to comply with a notice from the clerk requiring a response or other action within a specified
time).

November 9, 2006                                                      

                                                                                    ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Carr, JJ.